51 U.S. 627 (____)
10 How. 627
MERRITT M. ROBINSON AND MARGUERITE HIS WIFE, AURORE GAYOSO, FERNANDO GAYOSO, AND FELICITE GAYOSO, APPELLANTS,
v.
WM. J. MINOR, JAMES C. WILKINS, AND HENRY CHOTARD, EXECUTORS OF THE LAST WILL AND TESTAMENT OF KATHARINE MINOR, DECEASED, FRANCES CHOTARD, KATHARINE L. WILKINS, AND WM. J. MINOR.
Supreme Court of United States.

*637 It was argued by Mr. Bullard, for the appellants, and Mr. J. Mason Campbell, for the appellees.
*641 Mr. Justice McLEAN delivered the opinion of the court.
This case involves the title to a tract of one thousand arpents of land adjoining the city of Natchez.
On the 10th of September, 1794, a grant was obtained for this land from the Baron de Carondelet, Governor-General of Louisiana, by Manuel Gayoso de Lemos, who resided in Natchez. He settled on Margaret Watts, his future wife, the same tract of land, and indorsed upon the grant that it was transferred to her. They were afterwards married, and, with the view to secure to his wife a military pension, the permission of the king of Spain was subsequently obtained. In 1797, some time after the marriage, the nuptial benediction was pronounced by the Bishop of Havana, in New Orleans. In 1797 Madame Gayoso had a son, who was named Fernando. In 1798 Gayoso succeeded the Baron de Carondelet as Governor-General of Louisiana, and removed to New Orleans, where he died in 1799, his wife and son surviving him.
On the 10th of August, 1799, for the consideration of five thousand dollars, Madame Gayoso conveyed the premises, with all the improvements thereon, to Daniel Clark, junior. And on the 15th of August, 1800, Daniel Clark, for the consideration of ten thousand dollars, conveyed the same to William Lintot. In this deed the original grant is referred to, and the plat. And it states, "whereas by an instrument of writing which accompanies this, dated the 12th of February, 1795, the said Don Manuel Gayoso de Lemos did, for certain considerations therein recited, convey the said land, with all the appurtenances, to Margaret Watts; and whereas the said Margaret Watts, now the widow of the said Don Manuel Gayoso de Lemos, by her deed dated the 10th of August, 1799, which accompanies this, did convey the said land to Daniel Clark," &c. On the 15th of November, 1800, William Lintot, for the consideration of the sum of ten thousand dollars, conveyed the same land, with the same recitals, to Stephen Minor, the ancestor of the defendants.
In 1805, this title having been presented to the board of commissioners west of Pearl River, by Minor, under the act of Congress of 1803, regulating the grants of land, &c., south of the State of Tennessee, was confirmed for seven hundred *642 and fifty-six arpents. The possession of the land is shown from the original grant to Gayoso under the titles stated.
The complainant, Fernando Gayoso de Lemos, claims the land as the son and only heir of Don Manuel Gayoso de Lemos. In his bill he represents that, after the death of his father, his mother intermarried with one James Stelle, in 1805, and that she died in the year 1829. That the defendant Minor, being in possession of the evidences of title, in fraud of his rights, he being an infant, procured from the board of commissioners a certificate for the land. That in 1815 Stephen Minor departed this life, and left Katharine Minor, his wife, a devisee and trustee of all his estate, and also executrix, and John Minor executor of his last will and testament. That conveyances were executed to the defendants, all of whom had notice of the claim of the complainant. A decree for a conveyance of the land is prayed for, &c. Fernando Gayoso having died, his heirs were made parties.
On the part of the complainant, it is contended that, the original grant for the land under the Spanish government being unconditional, no confirmation of it was required by the United States. That the treaty protected such a title, and that Congress by the act of 1803 could not have intended to interfere with absolute grants, but such claims only as required confirmation by the Spanish authority. And it is urged that Spain, being in possession of the country, and exercising a government de facto over it, had the power to grant lands. That the civil law applies as well to the transfer of the land alleged to have been made by Don Manuel Gayoso to Margaret Watts, as to the original grant.
These positions were sustained in the argument by much research and ability, but we are precluded from taking this view by the political action of the government, and the decisions heretofore pronounced by this tribunal.
On the 27th of October, 1795, a treaty was made with Spain, which acknowledged the southern limits of the United States to extend to the thirty-first degree of north latitude. The territory belonged to the State of Georgia, but by deed bearing date the 24th of April, 1802, she ceded it to the United States. In the deed of cession it was stipulated "that all persons who, on the 27th of October, 1795, were actual settlers within the territory thus ceded, shall be confirmed in all the grants legally and fully executed prior to that day, by the former British government, or the government of Spain," &c. The land was in possession of Gayoso at the time specified, and the grant having been "legally and fully executed," under the government of Spain, it was included in the deed of cession. *643 By the fifth section of the act of the 3d of March, 1803, above referred to, it is provided, "that every person claiming lands by virtue of any British grant," &c., "or of the articles of agreement and cession between the United States and the State of Georgia, shall, before the last day of March, 1804, deliver to the register of the land-office, within whose district the land may be, a notice in writing, stating the nature and extent of his claims, together with a plat of the tract or tracts claimed, and shall also, on or before that day, deliver to the said register, for the purpose of being recorded, every grant," &c.; and on failure to do so, "all his right, so far as the same is derived from the above-mentioned articles of agreement," &c., "shall become void, and for ever thereafter be barred"; and it is declared that such deed, &c., which shall not be recorded, shall not be evidence in any court of the United States against any grant under the same.
The sixth section provides, "that, when it shall appear to the board that the claimant is entitled to a tract of land under the articles of agreement and cession with Georgia aforesaid, in virtue of a British or Spanish grant legally and fully executed, they shall give a certificate thereof, describing the tract of land and the grant, and stating that the claimant is confirmed in his title thereto by virtue of the said articles; which certificate, being recorded by the register of the land-office," who shall record it, "shall amount to a relinquishment for ever on the part of the United States." An act supplementary to the above was passed on the 27th of March, 1804, providing for the survey of lands claimed by Spanish grants, but it has no direct bearing on the questions before us.
The treaty with Spain established a disputed boundary; there was no cession of territory. The jurisdiction exercised by Spain over the country north of the thirty-first degree of north latitude was not claimed or occupied by force of arms, against an adversary power; but it was a naked possession, under a misapprehension of right. In such a case, Georgia, within whose sovereignty the country was situated, was not bound to recognize the grants or other evidence of title by the Spanish government.
In the case of Pool v. Fleeger, 11 Peters, 210, where North Carolina and Tennessee made grants for lands within the territory of Virginia, through a mistake of the boundary line, the court say, "It is perfectly clear that the grants under which the defendants claim, being beyond the boundary of Tennessee, were inoperative." The same doctrine has been held in relation to the Spanish grants north of the thirty-first degree of north latitude, in Henderson v. Poindexter, 12 Wheat. 530; Lessee *644 of Hickey et al. v. Stewart et al., 3 How. 756; La Roche et al. v. Jones, 9 How. 170.
The title in question belongs to a class which was recognized and made valid in the cession of the territory by Georgia to the United States. This act of Georgia, though voluntary, was just. It secured to the Spanish claimant a title, which, so far as he was concerned, had been acquired in good faith, but which was void for want of authority in the granting power. In requiring the holders of complete grants to present them and the plats of survey before commissioners, under the act of 1803, Congress carried out the compact with Georgia. In reference to such titles the words of the cession were, "they shall be confirmed." And although the forfeiture of the title, if not presented and recorded, was a rigorous provision, yet it was within the power of Congress. Until these titles were examined, and their boundaries ascertained, the government could not make a survey and sale of the lands to which there were no valid claims. It was therefore important, that all titles to which validity was given by the cession and by acts of Congress should be placed upon the public records, under the sanction or rejection of a competent board of commissioners.
The ground on which the complainants chiefly rely for a decree is a presumed defect in the conveyance from the widow of Gayoso to Clark.
The indorsement upon the original grant by Don Manuel Gayoso, that he had conveyed the property to Margaret Watts, referred to an instrument other than that indorsed on the grant. And we find in the deed from Clark to Lintot, and also in the deed from Lintot to Minor, there is a reference to that instrument, reciting its date and that it accompanied the deeds executed. And these conveyances were sanctioned by the solemn act of the commissioners when they confirmed the title to Minor. Under this title there has been a continuous possession of fifty years. The consideration paid by Clark satisfactorily shows that he supposed himself to have acquired a complete title to the land. Under these circumstances, if the decision of the case turned upon the legal title, such title might well be presumed, whether the conveyances were executed under the laws of Spain or of Georgia.
It may be presumed that in the conveyance to Miss Watts, which has by some means been lost, the forms of the civil law were pursued, as the common law was not adopted in any part of the Spanish dominions. But validity was imparted to such conveyance by the compact with Georgia, the act of 1803, and the proceedings under that act, the same as to the *645 original grant. There is no probability that Gayoso by the conveyance vested no higher interest than might have been claimed by Miss Watts after her marriage with him under the civil law. The fact of his having executed to her a conveyance, of which there is proof, may well justify the inference, that he gave her an absolute title to the land.
But there is another and a more conclusive view of the case. If it be admitted that the complainants may go behind the confirmation of the title by the commissioners, there is nothing on which they can rest but a paramount equity. And what is the nature of that equity as made out in the proof? The heirship of the complainants may be admitted as proved, but there is no other proof of equity than a supposition unsustained by facts, and contradicted by strong circumstances, that a life estate only in the premises was vested in Madame Gayoso. This supposition is refuted by the only rational motive which can be presumed to have induced Don Manuel Gayoso to make the conveyance to his intended wife; by the fact, that, after his death, the widow sold the premises for a full consideration, and saw them occupied by persons claiming them in fee for thirty years, until her death, without setting up any claim thereto in behalf of her son, or informing him that he had a right to the premises after her decease. Under such circumstances, equity can give no relief to the complainants. The decree of the Circuit Court dismissing the bill is affirmed.

Order.
This cause came on to be heard on the transcript of the record from the Circuit Court of the United States for the Southern District of Mississippi and was argued by counsel. On consideration whereof, it is now here ordered, adjudged, and decreed by this court, that the decree of the said Circuit Court in this cause be, and the same is hereby, affirmed, with costs.